         Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 1 of 24




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
NAGHMEH PANAHI,                         )
individually, and as parent and         )
guardian of her minor children          )
R.A. and J.A.,                          )
                                        )
       Plaintiff,                       )    Civil Action No. 19-0006 (ABJ)
                                        )    ** FILED UNDER SEAL **
       v.                               )
                                        )
THE ISLAMIC REPUBLIC                    )
OF IRAN                                 )
                       Defendant.       )
____________________________________)

                                 MEMORANDUM OPINION

        Plaintiff Naghmeh Panahi has brought this action individually, and as a parent and

guardian on behalf of her minor children, R.A. and J.A., against the Islamic Republic of Iran under

the Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C. § 1602 et seq. Compl. [Dkt. # 1] at 1.

The complaint arises out of the detention and torture of her former husband, Saeed Abedini, by the

government of Iran from July 2012 until January 2016, 1 and it seeks damages for the suffering

endured by the worried members of his immediate family in the United States. Compl. at 13. Iran

has not appeared to defend its conduct on these claims, so plaintiff has filed a Motion for Default

Judgment. [Dkt. # 31] (SEALED) (“Pl.’s Mot.”). Plaintiff’s motion will be granted.




1     The details of the brutality Saeed Abedini faced during his confinement are set out in detail
in Abedini v. Gov’t of the Islamic Republic of Iran, 422 F. Supp. 3d 118, 127, 129–30
(D.D.C. 2019).
         Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 2 of 24




                                     FINDINGS OF FACT

       The following findings of fact are based on the declaration of Naghmeh Panahi and a copy

of the declaration of Saeed Abedini submitted in his own case, 2 as well as the documentary

evidence supplied by the plaintiff in support of her motion.

       Plaintiff Naghmeh Panahi is a dual citizen of the United States and Iran who met her former

husband while she was working in Iran as a Christian missionary. Decl. of Naghmeh Panahi,

Ex. A to Pl.’s Mot. [Dkt. # 31-1] (SEALED) (“Panahi Decl.”) ¶¶ 1–3. He was an Iranian citizen

at the time. Id. ¶ 3. Saeed and Naghmeh married in 2004 in Iran, and they emigrated to Boise,

Idaho, in 2005. Id. ¶¶ 3–4. They had their daughter, R.A., in 2006, and their son, J.A., in 2008,

and both are American citizens. Id. ¶ 5. Saeed became a naturalized American citizen in 2010 by

his marriage to Naghmeh. Id. ¶ 9.

       The complaint alleges that in July 2012, Saeed traveled to Iran as part of his ongoing efforts

to help build an orphanage there. Panahi Decl. ¶¶ 8, 10. As Saeed was traveling into Iran from

Georgia on July 28, 2012, he was removed from a bus by the Iranian Revolutionary Guard,

interrogated by Iranian military personnel, and placed under house arrest at his parents’ house in

Tehran. Id. ¶ 11. Over the next two months, Saeed was able to stay in touch with the plaintiff and

R.A. and J.A. Id. ¶¶ 12–16. However, on September 26, 2012, the Iranian Revolutionary Guard

raided Saeed’s parents’ house and forcibly took Saeed to an Iranian state prison. Id. ¶¶ 17–18.




2      Permission to unseal the Declaration of Saeed Abedini was granted for the limited purpose
of pursuing the instant case against the Islamic Republic of Iran. See Resp. to Unopposed Mot. to
Intervene by Naghmeh Panahi [Dkt. # 24]; Min. Order (Sept. 23, 2019) for Hearing on Naghmeh
Panahi’s Mot. to Intervene in Abedini v. Gov’t of the Islamic Republic of Iran,
Case No. 1:18-cv-0588 (JEB).
                                                 2
         Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 3 of 24




       For approximately three months, plaintiff and her children received information about

Saeed’s status through weekly telephone calls he was permitted to make to his parents.

Panahi Decl. ¶¶ 21–24. But in December 2012, plaintiff learned that her husband had been

hospitalized with injuries from a beating in the Iranian state prison. Id. ¶ 27. Saeed sent Naghmeh

a detailed letter, describing the treatment to which he had been subjected in Evin Prison, including

torture, interrogations, and solitary confinement. Ex. B to Pl.’s Mot. [Dkt. # 31-1]; Panahi Decl.

¶ 27. On December 19, 2012, Naghmeh made an appearance on Fox News to discuss Saeed’s

imprisonment, and she embarked on a media campaign thereafter to exert pressure on Iran to

release Saeed. Panahi Decl. ¶¶ 29–33.

       In the following months, plaintiff received letters from Saeed about ongoing physical and

psychological torture, squalid living conditions, and the denial of medical care. Exs. C and D to

Pl.’s Mot. [Dkt # 31-1]; Panahi Decl. ¶ 38. Throughout this time, plaintiff also received threatening

messages and phone calls from individuals who claimed they represented the Iranian government.

Panahi Decl. ¶¶ 15, 37. Nearly a year after he was abducted, Saeed was convicted and sentenced

to eight years’ imprisonment. See Ex. E to Pl.’s Mot. [Dkt. # 31-1] (“Iranian Prison Sentence”).

He was taken to the Rajai Shahr Prison where he remained in fear for his life and reached out to

plaintiff by phone every night. Panahi Decl. ¶ 43.

       In 2014, Saeed suffered from internal bleeding and spent several more months in the

hospital. Panahi Decl. ¶¶ 46, 48. After he was returned to the prison in May of 2014, he again

managed to obtain a phone and access to the internet. Id. ¶ 48. By November of 2015, plaintiff

had begun to suspect that the Iranian government was enabling Saeed to inform her of the details

of his dire situation knowing that she would publicize them, and that Iran intended to use the media




                                                 3
         Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 4 of 24




coverage and her husband’s situation “as leverage with the American government in their ongoing

nuclear talks and trade negotiations.” Id. ¶ 49.

       Saeed’s relationship with plaintiff and their two children suffered during this time. 3

Plaintiff describes the toll that imprisonment exacted on Saeed’s psychological well-being, and

she recounts that towards the end of his imprisonment, Saeed began to “view[] her as his enemy,

and would verbally attack [her].” Panahi Decl. ¶ 50. When Saeed became “increasingly verbally

and emotionally abusive,” plaintiff cut off communications with him “for [her] own survival and

for the sake of [their] children.” Id. ¶¶ 50, 51. When Saeed was released from prison in January

2016, he was angry and threatened to take the children away, and plaintiff was afraid for herself

and her children “given Saeed’s severe psychological damage from inside Iranian prisons.” Id. ¶

52. His “lasting psychological damage” led to the couple’s divorce, 4 which she declares “only

increased the stress and suffering” that she and her children suffered. Id. ¶ 56.

       On March 16, 2018, Saeed Abedini, along with his sister Zibandeh Abedini Galangashy,

filed their own civil action for damages against the Islamic Republic of Iran, and a default

judgment was entered in their favor on November 13, 2019. Abendini, 422 F. Supp. 3d at 126–27.

The court awarded total damages of $44,621,460 to Saeed and $2,547,716 to Zibandeh. Id. at 126.




3      See



4




                                                   4
         Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 5 of 24




       On January 2, 2019, plaintiff filed the complaint in this case along with an offer to arbitrate

the matter. See Compl.; Notice of Offer to Arbitrate [Dkt. # 2]. Plaintiff Naghmeh Panahi has

asserted intentional infliction of emotional distress as a theory of recovery, and she seeks solatium

and punitive damages for herself and her minor children, R.A. and J.A., Compl. at 10–13, as well

as economic damages for herself. Id. at 11. On January 11, plaintiff’s counsel filed an affidavit

seeking to effectuate service by mailing the summons and complaint to the Islamic Republic of

Iran in Tehran, Iran, along with copies of those pleadings in the official language of the foreign

state, pursuant to 28 U.S.C. § 1608(a)(3). Affidavit Requesting Foreign Mailing [Dkt. # 9]. On

January 15, plaintiff filed a Request that the Clerk of the Court assist to effect foreign mailing.

Pl.’s Request to Clerk of Court [Dkt. # 10] (“First Service Request”). On January 16, the Clerk of

the Court docketed a certificate of mailing indicating that two copies of the summons, complaint,

and notice of suit, together with a translation of each into the official language of Iran, had been

mailed by registered mail to the head of the ministry of foreign affairs of Iran pursuant to

28 U.S.C. § 1608(a)(3). Certificate of Clerk [Dkt. # 11] (“First Certificate of Clerk”). The

summons was returned unexecuted on January 18. Summons Returned Unexecuted [Dkt. # 13].

That process was repeated by plaintiff and the Clerk of the Court twice more between January 22

and March 11, 2019, when the summonses were once again returned unexecuted. 5

       The U.S. Embassy in Bern, Switzerland, sent a Diplomatic Note to the Swiss Ministry of

Foreign Affairs on March 22, 2019, requesting judicial assistance from the Embassy of




5       See Affidavit Requesting Foreign Mailing [Dkt. # 12], Pl.’s Request to Clerk of Court
[Dkt. # 14] (“Second Service Request”), Certificate of Clerk [Dkt. # 15] (“Second Certificate of
Clerk”), Affidavit Requesting Foreign Mailing [Dkt. # 16], Pl.’s Request to Clerk of Court
[Dkt. # 17] (“Third Service Request”); Certificate of Clerk [Dkt. # 18] (“Third Certificate of
Clerk”); Summons Returned Unexecuted [Dkt. # 19]; Summons Returned Unexecuted [Dkt. # 20].


                                                 5
          Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 6 of 24




Switzerland in Tehran to effect service of the summons. Ex. 1 to Notice of Suppl. Service Docs.

[Dkt. # 22-1] (“Embassy Service Docs.”) at 95–96. On May 8, 2019, the Clerk of the Court

received a letter from Jared N. Hess, an Attorney Adviser at the United States Department of State,

Overseas Citizens Services Office of Legal Affairs, stating:

                        Because the United States does not maintain diplomatic relations
                with the Government of Iran, the Department of State is assisted by the
                Foreign Interests Section of the Embassy of Switzerland in Tehran in
                delivering these documents to the Iranian Ministry of Foreign Affairs.
                These documents were delivered to the Iranian Ministry of Foreign Affairs
                under cover of diplomatic note No. 1026-IE, dated and delivered on April
                14, 2019.

Return of Service Affidavit [Dkt. # 21] at 1. The submission included a copy of the authenticated

certificate of service. Id. at 3.

        On May 31, 2019, plaintiff’s counsel supplemented the record with additional documents

showing proof of service by the Swiss Federal Department of Foreign Affairs on the Islamic

Republic of Iran. See Notice of Suppl. Service Docs. [Dkt. # 22] (“Notice of Suppl. Service”);

Embassy Service Docs. The Swiss Federal Department stated in a letter that it transmitted the

documents to the Iranian Ministry of Foreign affairs on April 14, 2019, and “[t]he reception of the

mentioned documents was refused the same day by the Iranian Ministry of Foreign Affairs.”

Embassy Service Docs. at 2.

        On June 24, 2019, plaintiff requested that the Clerk of the Court enter default against Iran,

Pl.’s Request for Entry of Default [Dkt. # 25], which was entered on the same day. Clerk’s Entry

of Default [Dkt. # 28]. Because plaintiff failed to take any action after that date, on September 17,

2019, the Court ordered plaintiff to file notice with the Court by October 1 as to why the case

should not be dismissed for want of prosecution.         See Min. Order (Sept. 17, 2019).        On

September 30, plaintiff filed the instant motion for default judgment, see Pl.’s Mot., along with six



                                                  6
         Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 7 of 24




unsealed and nine sealed exhibits. See Exs. A–O to Pl.’s Mot. [Dkt. ## 31-1] (SEALED);

Pl.’s Notice of Filing in Resp. to Min. Order (Sept. 30, 2019) [Dkt. # 30] at 1–2.

                                     LEGAL FRAMEWORK

       Federal Rule of Civil Procedure 55(a) provides that the Clerk of the Court must enter a

party’s default “[w]hen a party against whom a judgment for affirmative relief is sought has failed

to plead or otherwise defend, and that failure is shown by affidavit or otherwise.” Fed. R.

Civ. P. 55(a). And under Federal Rule 55(b)(2), the Court may consider entering default judgment

when a party applies for that relief. See Fed. R. Civ. P. 55(b)(2). “[S]trong policies favor the

resolution of genuine disputes on their merits,” and therefore, “[t]he default judgment must

normally be viewed as available only when the adversary process has been halted because of an

essentially unresponsive party.” Jackson v. Beech, 636 F.2d 831, 832, 836 (D.C. Cir. 1980)

(internal quotation omitted).

       When a default judgment is sought under the FSIA, a claimant must “establish[] h[er] claim

or right to relief by evidence satisfactory to the court.” 28 U.S.C. § 1608(e). As the D.C. Circuit

has explained, “the statute has always authorized the courts to enter default judgments against

defendants who refuse to appear. With these provisions, Congress aimed to prevent state sponsors

of terrorism – entities particularly unlikely to submit to this country’s laws – from escaping liability

for their sins.” Han Kim v. Democratic People’s Republic of Korea, 774 F.3d 1044, 1048

(D.C. Cir. 2014), citing 28 U.S.C. § 1608(e). But “the entry of a default judgment is not

automatic,” Mwani v. bin Laden, 417 F.3d 1, 6 (D.C. Cir. 2005) (footnote omitted), and a court

must still be satisfied that it has subject matter jurisdiction over the action, see Braun v. Islamic

Republic of Iran, 228 F. Supp. 3d 64, 74 (D.D.C. 2017), as well as personal jurisdiction over the




                                                   7
         Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 8 of 24




defendant. See Mwani, 417 F.3d at 6. Here, there is no question that the court has both subject

matter jurisdiction and personal jurisdiction.

                                            ANALYSIS

   I.      Subject Matter Jurisdiction

        Section 1330 of the FSIA directs that unless a foreign state has immunity under sections

1605–07 of the FSIA or pursuant to an international agreement, a district court has “original

jurisdiction without regard to amount in controversy of any nonjury civil action against a foreign

state[.]” 28 U.S.C. § 1330(a). And the statute itself creates an exception to sovereign immunity

for acts of terrorism. See 28 U.S.C. § 1605A(a)(1) (“A foreign state shall not be immune from the

jurisdiction of courts of the United States . . . in any case not otherwise covered by this chapter in

which money damages are sought against a foreign state for personal injury or death that was

caused by an act of torture[.]”). The exception requires that to hear a claim brought under

section 1605A, the claimant must establish that “(i) the foreign country was designated a ‘state

sponsor of terrorism at the time [of] the act,’ (ii) the ‘claimant or victim was’ a ‘national of the

United States’ at that time, and (iii) the ‘claimant has afforded the foreign state a reasonable

opportunity to arbitrate the claim.’” Mohammadi v. Islamic Republic of Iran, 782 F.3d 9, 14

(D.C. Cir. 2015), quoting 28 U.S.C. § 1605A(a)(2).

        “Iran has been designated a state sponsor of terrorism since 1984,” so plaintiff satisfies the

first criterion. Mohammadi, 782 F.3d at 14. Plaintiff has also satisfied the second: she states in

her complaint and motion that she and her children are American citizens, and a United States

House of Representatives Resolution, included as Exhibit I to plaintiff’s motion, shows that Saeed

was a dual Iranian-United States citizen at the time of his detention in Iran. See Compl. ¶¶ 1–4;

[Dkt. # 30-10] at 1. And because plaintiff filed an offer to arbitrate on the same date she filed the



                                                  8
           Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 9 of 24




complaint, see Notice of Offer to Arbitrate, which was transmitted to the Islamic Republic of Iran

through the Swiss submission, see Suppl. Service Docs. at 4, 62; see also Simpson v. Socialist

People’s Libyan Arab Jamahiriya, 326 F.3d 230, 234 (D.C. Cir. 2003) (“The FSIA . . . does not

require any particular form of offer to arbitrate, simply the extension of a ‘reasonable

opportunity.’”), she has also satisfied the third requirement. Thus, the Court is satisfied that it has

subject matter jurisdiction over the matter pursuant to section 1605A of the FSIA.

    II.      Personal Jurisdiction

          The Court is also satisfied that it has personal jurisdiction over the Islamic Republic of

Iran.     Section 1330(b) of the FSIA governs personal jurisdiction over foreign states.

28 U.S.C. § 1330(b) (“Personal jurisdiction over a foreign state shall exist as to every claim for

relief over which the district courts have jurisdiction . . . where service has been made under section

1608 of this title.”); see Barot v. Embassy of the Republic of Zambia, 785 F.3d 26, 27

(D.C. Cir. 2015) (“[T]o sue a foreign state . . . , a plaintiff must effect service in compliance with

the Foreign Sovereign Immunities Act.”).

          Section 1608 provides “four methods of service in descending order of preference,” Barot,

785 F.3d at 27, and the D.C. Circuit requires “strict adherence to the terms of [the Act].”

Transaero, Inc. v. La Fuerza Aerea Boliviana, 30 F.3d 148, 154 (D.C. Cir. 1994).

          Under the FSIA:

          (a) Service in the courts of the United States and of the States shall be made upon
              a foreign state or political subdivision of a foreign state:

                 (1) by delivery of a copy of the summons and complaint in accordance with
                 any special arrangement for service between the plaintiff and the foreign
                 state or political subdivision; or

                 (2) if no special arrangement exists, by delivery of a copy of the summons
                 and complaint in accordance with an applicable international convention on
                 service of judicial documents; or


                                                  9
        Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 10 of 24




               (3) if service cannot be made under paragraphs (1) or (2), by sending a copy
               of the summons and complaint and a notice of suit, together with a
               translation of each into the official language of the foreign state, by any
               form of mail requiring a signed receipt, to be addressed and dispatched by
               the clerk of the court to the head of the ministry of foreign affairs of the
               foreign state concerned; or

               (4) if service cannot be made within 30 days under paragraph (3), by
               sending two copies of the summons and complaint and a notice of suit,
               together with a translation of each into the official language of the foreign
               state, by any form of mail requiring a signed receipt, to be addressed and
               dispatched by the clerk of the court to the Secretary of State in Washington,
               District of Columbia, to the attention of the Director of Special Consular
               Services – and the Secretary shall transmit one copy of the papers through
               diplomatic channels to the foreign state and shall send to the clerk of the
               court a certified copy of the diplomatic note indicating when the papers
               were transmitted.

28 U.S.C. § 1608(a). To comply with section 1608, “a plaintiff must attempt service by the first

method (or determine that it is unavailable) before proceeding to the second method, and so on.”

Angellino v. Royal Family Al-Saud, 688 F.3d 771, 773 (D.C. Cir. 2012) (internal quotation

omitted).

       Here, service under sections 1608(a)(1) and (a)(2) was not possible. The plaintiff had no

special arrangement with Iran, so she was not required to comply with section 1608(a)(1), and

because Iran has failed to join any relevant international conventions, section 1608(a)(2) was also

not an option. See Levinson v. Islamic Republic of Iran, 443 F. Supp. 3d 158, 175 (D.D.C. 2020)

(“Because Iran does not have a special arrangement for service with the [claimants], nor is it a

party to an international convention on service, the [claimants] did not need to attempt service in

accordance with §[§] 1608(a)(1) or (a)(2).”); see also Fritz v. Islamic Republic of Iran,

320 F. Supp. 3d 48, 88 (D.D.C. 2018); Ben-Rafael v. Islamic Republic of Iran,

540 F. Supp. 2d 39, 52 (D.D.C. 2008). Thus, the first service option available to plaintiff was

section 1608(a)(3).


                                                10
         Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 11 of 24




        A. Service Under § 1608(a)(3)

        Section 1608(a)(3) has five elements, all of which have been satisfied through plaintiff’s

efforts. A plaintiff must (1) send “a copy of the summons and complaint and a notice of suit,”

(2) “together with a translation of each into the official language of the foreign state,” (here, Farsi)

(3) by any form of mail requiring a signed receipt, (4) to be addressed and dispatched by the clerk

of the court (5) to the head of the ministry of foreign affairs of the foreign state concerned (here,

Mohammad Javad Zarif). See 28 U.S.C. § 1608(a)(3).

        Plaintiff’s first attempt at service under section 1608(a)(3) occurred between January 11

and January 16, 2019. See First Service Request; First Certificate of Clerk. On January 11, 2019,

the plaintiff requested that the Clerk of the Court mail case documents, including the “Complaint,”

“Summons[,] and Notice” along with “[a] copy of each . . . translated into Farsi” to Iran, via DHL.

First Service Request. However, plaintiff failed to comply with the fifth element of § 1608(a)(3)

at that time. Per the plaintiff’s request, the Clerk’s January 16 mailing was addressed to the

“Islamic Republic of Iran, Ministry of Foreign Affairs, Amam Khomeni Avenue, United Nations

Street, Tehran, Iran.” First Service Request; First Certificate of Clerk. Because section 1608(a)(3)

requires mailing not just to “the ministry of foreign affairs of the foreign state concerned” but “to

the ‘head of’ the ministry of foreign affairs of the foreign state concerned,” 28 U.S.C. § 1608(a)(3),

plaintiff’s first attempt did not “strict[ly] adhere[] to the terms of [section] 1608(a).” Transaero,

30 F.3d at 154.

        But by January 22, 2019, plaintiff submitted a renewed request to the Clerk of the Court,

Second Service Request, and the Clerk filed a Certificate of Mailing with the Court on January 25.

Second Service Request; Second Certificate of Clerk. This time, the mailing address listed the

Iranian Minister of Foreign Affairs, Mohammad Javad Zarif, in the address line, and unlike the



                                                  11
        Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 12 of 24




first mailing, was sent via “registered mail, return receipt requested” instead of DHL. Second

Certificate of Clerk. 6   Although this attempt at service was unsuccessful, it satisfied the

requirements of section 1608(a)(3).

       B. Service Under § 1608(a)(4)

       Finally, “if service cannot be made within 30 days under paragraph (3),” a plaintiff must

effectuate service under section 1608(a)(4). 28 U.S.C. § 1608(a)(4). That section has seven

elements that must be satisfied. A plaintiff must (1) send “two copies of the summons and

complaint and a notice of suit,” (2) “together with a translation of each into the official language

of the foreign state” (here, Farsi), (3) “by any form of mailing requiring a signed receipt,” (4) “to

be addressed and dispatched by the clerk of the court” (5) “to the Secretary of State in Washington,

District of Columbia,” (6) “and the Secretary shall transmit one copy of the papers through

diplomatic channels to the foreign state” (7) “and shall send to the clerk of the court a certified

copy of the diplomatic note indicating when the papers were transmitted.” Id.

       On February 27, 2019, thirty-three days after the plaintiff attempted service under

section 1608(a)(3), the plaintiff “request[ed] that the Clerk mail a copy of the summons and

complaint” to Iran, “pursuant to the provisions of . . . 28 U.S.C. § 1608(a)(4).”          Affidavit

Requesting Foreign Mailing [Dkt. # 16]. Later that day, the Clerk sent via FedEx “[t]wo copies

of the summons, complaint[,] and notice of suit, together with a translation of each into [Farsi]” to

the Director of Overseas Citizens Services at the U.S. Department of State.” Third Certificate of

Clerk. These steps satisfied elements one through five. See 28 U.S.C. § 1608(a)(4).




6       Although it is unclear whether the January 16 mailing required a signed receipt upon
delivery, the January 25 mailing did, and, thus, satisfied the “any form of mail requiring a signed
receipt” element of section 1608(a)(3).
                                                 12
           Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 13 of 24




          On May 31, 2019, plaintiff filed the supplemental service documents. See Notice of Suppl.

Service; Embassy Service Docs. They reveal that on April 10, 2019, the U.S. Department of State

transmitted the documents required under section 1608(a)(4) to the Swiss Embassy in Tehran, Iran,

Embassy Service Docs. at 2, and that on April 14, 2019, the Swiss diplomats sent the documents,

along with a diplomatic note, to the Iranian Ministry of Foreign Affairs, and the Ministry refused

to receive the documents. See id. at 4. It is of no moment to this Court’s analysis that Iran refused

to accept the documents, see Levinson, 443 F. Supp. 3d at 175; Fritz, 320 F. Supp. 3d at 89;

Ben-Rafael, 540 F. Supp. 2d at 52, and the record shows that as of May 21, 2019, plaintiff had

fully complied with the requirements of 28 U.S.C. § 1608(a)(4) and properly served Iran under the

FSIA.

   III.       Liability for Intentional Infliction of Emotional Distress

          As other courts in this district have noted, “plaintiffs in § 1605A actions . . . must articulate

the justification for such recovery, generally through the lens of civil tort liability.” Rimkus v.

Islamic Republic of Iran, 750 F. Supp. 2d 163, 175–76 (D.D.C. 2010).

          Here, plaintiff proceeds on a claim of intentional infliction of emotional distress. Compl.

at 10–11. The D.C. Circuit has advised that because actions for damages under the FSIA stem

from a statutory right to recover and not a federal common law, and a “foreign state shall be liable

in the same manner and to the same extent as a private individual under like circumstances,” the

FSIA “in effect instructs federal judges to find the relevant law, not to make it.” Bettis v. Islamic

Republic of Iran, 315 F.3d 325, 333 (D.C. Cir. 2003), quoting 28 U.S.C. § 1606. To that end, the

D.C. Circuit has noted that “federal courts in FSIA . . . cases have accepted § 46 of the

RESTATEMENT (SECOND) OF TORTS as a proxy for state common law of intentional

infliction of emotional distress." Id.



                                                     13
        Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 14 of 24




       Section 46(2) provides:

               (2) Where [outrageous conduct causing severe emotional distress] is
               directed at a third person, the actor is subject to liability if he intentionally
               or recklessly causes severe emotional distress
                       (a) to a member of such person's immediate family who is present at
                       the time, whether or not such distress results in bodily harm . . .
Restatement (Second) of Torts § 46(2). Recovery is permitted by members of the victim’s

immediate family who were not present, though, if “the defendants’ conduct is sufficiently

outrageous and intended to inflict severe emotional harm upon a person [who] is not present.”

Rezaian v. Islamic Republic of Iran, 422 F. Supp. 3d 164, 179 (D.D.C. 2019), quoting Estate of

Heiser v. Islamic Republic of Iran, 659 F. Supp. 2d 20, 26–27 (D.D.C. 2009).

       These elements have been satisfied in this case. It has been recognized by both a district

court and Congress that Iran was responsible for Saeed’s detention and torture. See Abedini,

422 F. Supp. 3d at 132 (“There can be no question that Iran caused [Saeed’s] injuries.”); House

Resolution 111 (Feb. 13, 2015), Ex. I to Pl.’s Mot. [Dkt. # 30-10] at 1 (stating that the Islamic

Republic of Iran arbitrarily held and tortured Saeed). And “torture ha[s] been deemed sufficiently

outrageous to inflict severe emotional harm on family members who were not present.” Rezaian,

422 F. Supp. 3d at 179, citing Sutherland v. Islamic Republic of Iran, 151 F. Supp. 2d 27, 49–50

(D.D.C. 2001); see also Jenco v. Islamic Republic of Iran, 154 F. Supp. 2d 27, 36 (D.D.C. 2001)

(in hostage cases, when claimants are members of a victim’s immediate family, they “need not be

present at the place of outrageous conduct”), 7 aff’d Bettis, 315 F.3d at 335 (“Because we affirm




7      The court noted that:

        “[H]ostage cases are unique in that they implicitly involve a physical separation of
       the plaintiff from the victim of the outrageous conduct. As a matter of fact, a
       plaintiff’s lack of presence is the exact source of his emotional distress. Thus, if
       the Court were to limit recovery in hostage cases using a ‘presence’ test, plaintiff
                                                  14
        Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 15 of 24




the District Court’s construction of ‘immediate family’ under subsection (2)(a), we offer no view

on the substantive scope of the ‘presence’ requirements under § 46(2).”).

       Second, plaintiff and her children were, at the time of the relevant events, Saeed’s

immediate family for purposes of the Restatement.

       Finally, given the facts set forth in the declaration submitted in support of the motion for

default judgment, plaintiff has shown that Iran in fact caused her and the couple’s children to suffer

severe emotional harm. Plaintiff avers:

      “At the time of [Saeed’s] arrest, I was in the United States with our two minor
       children . . . . I was extremely scared for Saeed’s well-being and felt overwhelming anxiety
       from the news of his seizure.” Panahi Decl. ¶ 12.

      From July until September 2012, when Saeed was under house arrest, “I felt constant fear”
       and “suffered great emotional distress and many sleepless nights at the prospect that my
       husband would not return.” Id. ¶¶ 14, 16. Also, “[b]oth children missed their father deeply
       and were troubled by his absence.” Id. ¶ 16.

      “On September 26, 2012, my nightmare became worse. I received a frantic phone call
       from Saeed’s mother, who was wailing and crying about what had just occurred. She
       informed me that soldiers of the Iranian Revolutionary Guard raided the home and took
       Saeed as their prisoner.” Id. ¶ 17.

      Immediately following Saeed’s kidnapping, “I did not know . . . if he was still alive . . . . I
       was filled with so much fear, anguish, and anxiety.” Id. ¶ 19. “We did not hear anything
       about Saeed’s whereabouts for four days.” Id. ¶ 20. On the fourth day, Saeed was able to
       communicate to his parents that he was held “in solitary confinement” and was later
       transferred to another cell within Evin Prison, “significant to me because [it is] a notorious
       prison known for torturing and killing prisoners.” Id.

      Saeed’s regular telephone and video calls to his wife and children ceased. Id. ¶ 21.
       “[C]ontact with him was limited . . . . He could only make weekly phone calls to his
       parents, who would provide updates on Saeed’s captivity.” Id. “R.A. and J.A. repeatedly
       asked why Saeed would not call anymore and whether Saeed still loved them . . . . I finally



       would never recover despite there being extremely strong evidence of significant
       emotional suffering.”

Jenco, 154 F. Supp. 2d at 36 (emphasis in original). In this case, Saeed’s detention had the same
practical effect.
                                                 15
     Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 16 of 24




    told them that their dad was in the Iranian prison because of his faith and thus could not
    talk to them.” Id. ¶ 22.

   “[M]y children’s emotional suffering greatly increased. Their little thoughts were
    constantly on an Iranian prison, the condition of the prison, and how their dad was doing.
    They asked me hundreds of questions about what the prison was like, how it looked, if
    daddy was hurt, and when . . . they would see him again.” Id. ¶ 23. “[T]hey started having
    nightmares and would wake up in the middle of the night crying. They would go to bed
    crying.” Id.

   During this time, Iran used Saeed’s captivity to raise hope that he would be released if bail
    money could be raised, but regularly changed the terms of bail and his imprisonment.
    Id. ¶¶ 24–25. “Saeed would call and tell us the Iranian government said he would be
    released, only to be told the next day that he would be hanged.” Id. ¶ 25. “These tactics
    were psychological torture to R.A., J.A., and me. We constantly worried about Saeed’s
    safety . . . . Over time it was becoming clear that the Iranian government had no intention
    of releasing Saeed[,] and they were torturing us psychologically.” Id. ¶ 26.

   Advocacy to free Saeed “took a physical and emotional toll” on the family, id. ¶ 32, as “I
    travelled at least two-to-three times a month” to speak in front of various human rights
    organizations. Id ¶ 31. “I would return from a flight and collapse at home, not having the
    energy to get up.” Id. ¶ 32. “R.A. and J.A. were always concerned about the safety of
    both their father and mother. I was torn between our children and my desire to try to obtain
    Saeed’s freedom.” Id. ¶ 33.

   “I had two very hurting children that needed my attention . . . . This is one of the reasons
    why – after I stopped all of my travels in November of 2015 – I stayed home to be with my
    children and get them the help, company, and therapy they need.” Id. ¶ 36.

   “Throughout my advocacy, I received messages and phone calls from anonymous
    individuals claiming to represent the Iranian government . . . . [who] threatened harm to
    me if I did not stop my advocacy. My car tires were slashed a few times and knives were
    found in them . . . . It became necessary for me to have security at speaking events. I began
    to fear for my life after hearing of possible attacks.” Id. ¶ 37.

   Updates from Saeed continued to detail the physical and psychological torture he suffered
    in prison. Exs. C and D to Pl.’s Mot. [Dkt. # 31-1];                              . Saeed
    was beaten, denied medical treatment, and kept in solitary confinement for weeks at a time.
    Ex. D to Pl.’s Mot.; Panahi Decl. ¶ 38.

   In September 2013, Iran convicted and sentenced Saeed to imprisonment for eight years,
    Ex. E to Pl.’s Mot. [Dkt. # 31-1], and in November 2013, transferred him from Evin Prison
    to Rajai Shahr Prison, “known for being one of Iran’s harshest jails with numerous reports
    of systemic torture, murder, and mass executions.” Panahi Decl. ¶ 40. Saeed was placed
    in a cell “usually reserved for prisoners convicted of murder and/or who have killed other

                                             16
         Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 17 of 24




        inmates while in prison,” id. ¶ 41, which “came as a terrible shock. I spent my days and
        nights wailing and crying.” Id. ¶ 42.

       In Rajai Shahr Prison, Saeed was given access to a phone, and “he would call me and tell
        me of his suffering.” Id. ¶ 43. “Because Saeed’s days in Iran were my evening[s] and
        nights, I would be up all night talking to Saeed.” Id. ¶ 44. “I slept approximately three-to-
        four hours a night and was often awakened by fear and anxiety.” Id. ¶ 45.

       Saeed’s mental condition began to deteriorate. “Saeed began viewing me as his enemy,
        and would verbally attack me and call me names . . . . He was angry no matter what I did
        and he became increasingly verbally and emotionally abusive.” Id. ¶ 50. “I was forced to
        cease communications with him in October 2015 to protect myself from falling apart and
        being completely destroyed . . . . and cease my public advocacy. Id. ¶ 51. Saeed threatened
        divorce, id., and when he was released via prisoner exchange on January 17, 2016, he “told
        me he would take our children away.” Id. ¶ 52. “The lasting psychological damage to
        Saeed and I caused our marriage to deteriorate. Saeed filed for divorce in August 2016,
        six months after his release.” Id. ¶ 56. The divorce, finalized in April 2017, “only increased
        the stress and suffering that my children and I have experienced.” Id.

       “Saeed’s imprisonment had a severe and lasting impact on R.A., J.A., and me . . . . [M]y
        children and I suffered severe emotional distress knowing Saeed’s life was in danger.”
        Id. ¶ 54. This was compounded by “my consistent communication with Saeed and
        knowledge of the facts and circumstances of his imprisonment as the events were
        occurring.” Id. ¶ 55.

        Given that showing, the Court finds that plaintiff has established Iran’s liability under the

FSIA.

                                            DAMAGES

        The FSIA authorizes the recovery of “economic damages, solatium, 8 pain and suffering,

and punitive damages.” 28 U.S.C. § 1605A(c)(4). The complaint here seeks solatium and punitive

damages on behalf of plaintiff and her children, as well as economic damages for her lost income.

Pl.’s Mot. at 17–21.




8       “In the context of FSIA cases . . . [a solatium claim is] ‘indistinguishable’ from the claim
of intentional infliction of emotional distress.” Heiser, 659 F. Supp. 2d at 27 n.4, quoting Surette
v. Islamic Republic of Iran, 231 F. Supp. 2d 260, 267 (D.D.C. 2002).
                                                 17
        Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 18 of 24




       “To obtain damages against a non-immune foreign state under the FSIA, a plaintiff must

prove that the consequences of the foreign state’s conduct were ‘reasonably certain’ (i.e., more

likely than not) to occur, and must prove the amount of damages by a ‘reasonable estimate’

consistent with this [Circuit]’s application of the American rule on damages.” Salazar v. Islamic

Republic of Iran, 370 F. Supp. 2d 105, 115–16 (D.D.C. 2005), quoting Hill v. Republic of Iraq,

328 F.3d 680, 681 (D.C. Cir. 2003) (internal quotation marks omitted). “Pain and suffering, past

and future, are obviously . . . reasonably certain consequence[s] of torture.”             Rezaian,

422 F. Supp. 3d at 179, quoting Hekmati v. Islamic Republic of Iran, 278 F. Supp. 3d 145, 163

(D.D.C. 2017).       A court may look to prior awards and expert testimony in determining a

“reasonable estimate.” See Reed v. Islamic Republic of Iran, 845 F. Supp. 2d 204, 213–14

(D.D.C. 2012); Heiser, 466 F. Supp. 2d at 269. The Court concludes that the torture of Saeed was

reasonably certain to cause emotional distress and economic hardship to his former spouse and

their children while he was detained in an Iranian prison.

  I.   Compensatory Damages for Solatium and Pain and Suffering

       Saeed Abedini was arrested by the Iranian Revolutionary Guard and held under house

arrest beginning in July 2012, and he was incarcerated, subjected to torture, and cut off from his

family for more than three years. See Abedini, 422 F. Supp. 3d at 126–27. A district court

concluded that he should be awarded $22,310,730 in compensatory damages, including

$21,898,000 for his pain and suffering. Id. at 142. How does one go about assessing what that

did to his family?

       A court may consider prior damage awards for pain and suffering and solatium as examples

when determining what an appropriate award might be. See Acosta v. Islamic Republic of Iran,

574 F. Supp. 2d 15, 29 (D.D.C. 2008). In this district, the court has unfortunately been called upon



                                                18
        Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 19 of 24




on more than one occasion to quantify the unimaginable, and there are some guideposts to follow.

In Cicippio v. Islamic Republic of Iran, 18 F. Supp. 2d 62, 70 (D.D.C. 1998), the court awarded

$10 million to two women whose husbands who were held for terms of 44 and 63 months and

were victims of torture. Neither even knew if her husband was alive during the duration of his

confinement. Id.

       Damages awarded for the pain and suffering of parents, siblings, and children of torture

victims have generally been lower than the amounts awarded to a spouse.               See Acosta,

574 F. Supp. 2d at 29–30. The court awarded $6.7 million to the daughter of a torture victim held

for nearly seven years, Anderson v. Islamic Republic of Iran, 90 F. Supp. 2d 107, 114

(D.D.C. 2000), and a similar award of $6.5 million was granted to each of the three daughters of a

hostage held for more than six years.                Sutherland v. Islamic Republic of Iran,

151 F. Supp. 2d 27, 52 (D.D.C. 2001). And in the case involving Saeed Abedini himself, the court

awarded $1.25 million to his sister. Abedini, 422 F. Supp. 3d at 142.

       Courts have considered such factors as the closeness of the familial relationship and

whether the suffering of the family member has been severe. See Oveissi v. Islamic Republic of

Iran, 768 F. Supp. 2d 16, 20–21, 26–27, 30 (D.D.C. 2011) ($7.5 million awarded to the grandchild

of the victim). Furthermore, the length of the detention of the victim plays a role; “anguish is

exacerbated when family members must live with the knowledge that their loved ones suffered

horribly for an extended period of time . . . at the hands of their tormentors.” Stethem v. Islamic

Republic of Iran, 201 F. Supp. 2d 78, 91 (D.D.C. 2002). Applying this reasoning, the court once

awarded $25.54 million to the spouse of a victim tortured in captivity for nearly seven years.

Anderson, 90 F. Supp. 2d at 114.




                                                19
        Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 20 of 24




       Here, plaintiff requests $10 million each for herself and her two minor children, R.A. and

J.A., for the emotional harm they experienced as a result of Saeed’s detention and continued

torture, which lasted more than three years. Plaintiff’s distress was compounded when her husband

communicated the details of his confinement and injuries to her directly, in a manner that appeared

to have been deliberately facilitated by Iran. Panahi Decl. ¶¶ 48–49. Furthermore, plaintiff’s

minor children were deeply frightened and saddened by their father’s disappearance.

Id. ¶¶ 22–23, 33, 47, 54. The court concludes, in line with prior awards, that plaintiff is entitled

to $10 million and R.A. and J.A. are each entitled to $5 million for solatium damages and the pain

and suffering they suffered in connection with their enforced separation from Saeed, their

knowledge that he had been tortured and that his physical and mental condition was deteriorating,

and their fear that they would never see him again.

 II.   Economic Damages

       The FSIA permits recovery for economic damages, 28 U.S.C. § 1605A(c), including loss

of prospective income.     See Moradi v. Islamic Republic of Iran, 77 F. Supp. 3d 57, 71

(D.D.C. 2015), citing Restatement (Second) of Torts § 906. A plaintiff who is unable to work at

her previous place of employment due to psychological and emotional injuries may recover for

lost wages. See Reed, 845 F. Supp. 2d at 214 (D.D.C. 2012). A district court previously held that

neglecting professional obligations and resigning voluntarily in order to advocate for a loved one’s

release from captivity merited an award for economic damages. Rezaian, 422 F. Supp. 3d

at 182–83 (victim’s brother awarded nearly $1.2 million). In order to determine the amount, the

plaintiff must merely provide a “reasonable estimate” supported by “competent evidence” as “lost

earnings are not hard to quantify.” Moradi, 77 F. Supp. 3d at 71.




                                                20
        Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 21 of 24




       Plaintiff requests economic damages in the amount of $249,690.00, representing the

earnings she estimates she has lost since leaving her prior place of employment in 2014.

Panahi Decl. ¶ 57. Plaintiff states that was required to quit her full-time job in order to advocate

for Saeed’s release from Iranian custody and to care for R.A. and J.A. and their emotional needs.

See id. ¶¶ 28–33, 36, 43–45. She has supplied her income tax return from 2013, her last full year

of employment, and multiplied her $49,938.00 salary by the six years she has not been able to

work since then to care for her children full-time. Id. ¶ 57; see also id. at 15–36. The Court finds

that this calculation is reasonable and supported by competent evidence in the form of plaintiff’s

2013 tax returns. 9 Therefore, the court determines that plaintiff should be awarded $250,000 in

economic damages.

III.   Punitive Damages

       Finally, the court turns to the determination of punitive damages, which are appropriate in

cases involving “outrageous conduct,” Restatement (Second) of Torts § 908(1), and can be levied

under the FSIA against a foreign state sponsor of terrorism. 28 U.S.C. § 1605A(c). The purpose

of punitive damages is to deter similar actions in the future. See Oveissi v. Islamic Republic of

Iran, 879 F. Supp. 2d 44, 55–56 (D.D.C. 2012). In determining the proper amount of a punitive

damages award, the court evaluates four factors: “(1) the character of the defendants’ act,

(2) the nature and extent of harm to the plaintiffs that the defendants caused or intended to cause,

(3) the need for deterrence, and (4) the wealth of the defendants.” Colvin v. Syrian Arab Republic,




9        See Kaplan v. Hezbollah, 213 F. Supp. 3d 27, 41 (D.D.C. 2016) (granting economic
damages for a plaintiff who provided “spreadsheets” of her financial records and a corroborating
letter from her accountant and denying economic damages for the remaining plaintiffs for failure
“to meet the minimum evidentiary threshold” by not supplying any documentation, such as tax
returns); cf. Akins v. Islamic Republic of Iran, 332 F. Supp. 3d 1, 39–40 (D.D.C. 2018) (denying
economic damages for failure to provide any supplemental evidence), citing Hill, 328 F.3d at 684.
                                                21
           Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 22 of 24




363 F. Supp. 3d 141, 163 (D.D.C. 2019), quoting Cohen v. Islamic Republic of Iran,

268 F. Supp. 3d 19, 27 (D.D.C. 2017).

          The factors weigh in favor of awarding punitive damages to plaintiff and her two children.

According to a declaration of Dr. Mehdi Khalaji, an expert at the Washington Institute on the

politics of Iran and the Middle Eastern Shiite community who has consulted for the White House,

National Security Council, State Department, and others, see Ex. G. to Pl.’s Mot. [Dkt. # 31-1]

(“Khalaji Decl.”) ¶¶ 1–3, the abduction and torture of Saeed, a naturalized American citizen,

violated international human rights law. Khalaji Decl. ¶ 23. The expert opines that Iran clearly

intended to cause significant harm to plaintiff and her children – as Saeed’s immediate family – in

retaliation for their religious beliefs and in order to gain concessions from the United States. See

Khalaji Decl. ¶¶ 31–33; see also Rezaian, 422 F. Supp. 3d. at 183 (“Holding a man hostage and

torturing him to gain leverage in negotiations with the United States is outrageous, deserving of

punishment, and surely in need of deterrence.”). The need to deter this behavior is high, as Iran

continues a pattern of torture. See generally U.S. Department of State, Iran’s Assassinations and

Terrorist Activity Abroad, (May 22, 2020), https://www.state.gov/irans-assassinations-and-

terrorist-activity-abroad/. Finally, “Iran is a sovereign and has substantial wealth.” Bluth v.

Islamic Republic of Iran, 203 F. Supp. 3d 1, 25 (D.D.C. 2016). Another circumstance to be

considered, though, is the fact that another court has already awarded over $23,500,000 in punitive

damages arising out of the same set of facts and circumstances. See Abedini, 422 F. Supp. 3d

at 142.

          Courts vary in the approach taken to calculate a punitive damages award. There are three

main approaches: (1) to multiply the foreign state’s “annual expenditures on terrorism” by a factor

of three to five, which is typically used in deadly terrorist attack cases, Braun, 228 F. Supp. 3d



                                                  22
        Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 23 of 24




at 87 (D.D.C. 2017); (2) to award “a fixed amount of $150 million per affected family,” id.; or

(3) to award “punitive damages in an amount equal to the total compensatory damages.” Moradi,

77 F. Supp. 3d at 73. This method was applied in the Abedini case. 422 F. Supp. 3d at 142.

       Plaintiff requested a punitive damages award of $150,000,000 for herself and her two

children, for a total of $450,000,000. Pl.’s Mot. at 26. In Rezaian, where Iran arrested and detained

a dual American-Iranian citizen for nearly two years to gain bargaining power against the United

States, the court adopted the second approach and awarded the plaintiffs $150 million in punitive

damages. 422 F. Supp. 3d at 183–84. But in that case, Jason Rezaian himself was one of the

claimants. Id. Here, the primary victim of the unspeakable conduct has already obtained a punitive

damage award against Iran to punish it for its actions, and it was calculated based on the amount

of his compensatory damages, so the Court finds that a similar approach would be appropriate in

this case. Therefore, the Court will award $10,250,000 in punitive damages to the plaintiff and

$5,000,000 to each of the two children for the additional and distinct harm that was visited upon

Saeed’s family members.




                                                 23
        Case 1:19-cv-00006-ABJ Document 36 Filed 11/10/20 Page 24 of 24




                                         CONCLUSION

       For the reasons outlined above, plaintiff’s motion for default judgment [Dkt. # 31] is

GRANTED.         The plaintiff has established to the Court’s satisfaction, pursuant to

28 U.S.C. 1608(e), that the defendant, the Islamic Republic of Iran, detained and tortured her

former husband Saeed, and is liable to plaintiff and her two minor children, R.A. and J.A., for their

resulting injuries. Plaintiff is awarded monetary damages in the following amounts:


       Solatium – Naghmeh Panahi              $10,000,000.00

       Solatium – R.A.                        $5,000,000.00

       Solatium – J.A.                        $5,000,000.00

       Economic damages                       $250,000.00

       Punitive damages                       $20,250,000.00

                                              _____________
       Total                                  $40,500,000.00


       SO ORDERED.




                                              _______________________
                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: October 26, 2020




                                                 24
